Name: Commission Regulation (EC) NoÃ 384/2005 of 7 March 2005 adopting the programme of ad hoc modules, covering the years 2007 to 2009, for the labour force sample survey provided for by Council Regulation (EC) NoÃ 577/98Text with EEA relevance
 Type: Regulation
 Subject Matter: migration;  labour market;  economic analysis;  organisation of work and working conditions
 Date Published: nan

 8.3.2005 EN Official Journal of the European Union L 61/23 COMMISSION REGULATION (EC) No 384/2005 of 7 March 2005 adopting the programme of ad hoc modules, covering the years 2007 to 2009, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITY, Having regard to the Treaty establishing the European Communities, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1) and in particular Article 4(2) thereof, Whereas: (1) In accordance with Regulation (EC) No 577/98, it is necessary to specify the elements of the programme of ad hoc modules covering the years 2007 to 2009. (2) Council Decision 2002/177/EC of 18 February 2002 on guidelines for Member States employment policies for the year 2002 (2) states that specific statistical information is needed by the Member States and the Commission to develop appropriate policy measures in the domains of accidents at work and work-related health problems, the labour market situation of migrants and their descendants and entry of young people into the labour market. That information should therefore be included in the ad hoc modules for 2007 to 2009. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The programme of ad hoc modules for the labour force sample survey, covering the years 2007 to 2009, as set out in the Annex, is hereby adopted. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 2257/2003 of the European Parliament and of the Council (OJ L 336, 23.12.2003, p. 6). (2) OJ L 60, 1.3.2002, p. 60. ANNEX LABOUR FORCE SURVEY Multi-annual programme of ad hoc modules 1. ACCIDENTS AT WORK AND WORK-RELATED HEALTH PROBLEMS List of variables: to be defined before December 2005. Reference period: 2007. Member States and regions concerned: All. Sample: to be defined before December 2005. Transmission of the results: before 31 March 2008. 2. LABOUR MARKET SITUATION OF MIGRANTS AND THEIR IMMEDIATE DESCENDANTS Implementation of the 2008 module will be conditional upon the results of feasibility studies to be finished before the end of 2005. List of variables: to be defined before December 2006. Reference period: 2008. Member States and regions concerned: All. Sample: to be defined before December 2006. Transmission of the results: before 31 March 2009. 3. ENTRY OF YOUNG PEOPLE INTO THE LABOUR MARKET List of variables: to be defined before December 2007. Reference period: 2009. Member States and regions concerned: All. Sample: to be defined before December 2007. Transmission of the results: before 31 March 2010.